I
    1··,
'          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of!   1"1"
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                          (For Offenses Committed On or After November 1, 1987)


                                      Olid Perez-Ruiz                                  Case Number: 3:19-mj-21656

                                                                                       Kenneth Robert McMullan
                                                                                       Defendant's Attorney


           REGISTRATION NO. 84724298
           THE DEFENDANT:
            IZl pleaded guilty to count(s) _l::.. .::..of=-C.=-::.:om::::E:.pl=-a=in:.:.t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                          Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I

            D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
            0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                           IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ~)'(.TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

            IZl   Assessment: $1 0 WAIVED         IZl Fine: WAIVED
            IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the   defendant's possession at the time of arrest upon their deportation or removal.
            D     Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, April18, 2019
                                                                                     Date of Imposition of Sentence


           Received~   .AlUS
                                                                                     :M.icliae{]. Seng
                                                                                     HONORABLE MICHAEL J. SENG
                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                    3: 19-mj-21656
